364 Mich. 493 (1961)
112 N.W.2d 500
HARVEY
v.
LEWIS. In re FEE FOR RECEIVER'S ATTORNEY.
Calendar No. 48,731.
Supreme Court of Michigan.
Appeal dismissed October 6, 1961.
*494 Walter M. Nelson (Burger & Sullivan and Frank Lanelli, of counsel for Harvey and McAlonan, Clarence T. Wilson, of counsel for Henkle, Moist, and others), for plaintiffs.
Stanley E. Beattie, counsel for receiver, in propria persona (Thomas C. Mayer, of counsel).
PER CURIAM:
Appeal dismissed for failure to comply with order of May 2, 1961, appellants' brief and appendix being grossly lacking in the requirements of propriety and grossly disregarding the requirements of a fair presentation of the issues involved to the Court. Court Rule No 70, § 5 (1945).[*] Case remanded to circuit judge for assessment of damages. Greenough v. Greenough, 354 Mich 508; Harden v. Widovich, 359 Mich 566 and 361 Mich 422. Costs to appellees.
DETHMERS, C.J., and CARR, TALBOT SMITH, BLACK, EDWARDS, KAVANAGH, and SOURIS, JJ., concurred.
KELLY, J., took no part in the decision of this case.
NOTES
[*]  As added October 30, 1956, to become effective January 2, 1957. See 347 Mich xxx.  REPORTER.